Searls, C. J.
This is a motion to dismiss an appeal,, and must be granted for the following reasons:—
1. The affidavit of service of the notice of appeal does not state positively its service, but only that the affiant alleges and believes he served it.
2. The affidavit fails to show that the affiant and the person served resided or had their offices in different places (Cunningham v. Warneky, 61 Cal. 507), or that there was any communication by mail between Colusa and San Francisco. (Reed v. Allison, 61 Cal. 461; Steele v. Supervisors of Merced County, 62 Cal. 6.)
The appeal is dismissed.
Sharpstein, J., Paterson, J., McKinstry, J., and Thornton, J., concurred.